Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Lagaña, J.), imposed November 5, 1987, upon his conviction of manslaughter in the first degree, after a plea of guilty, the sentence being an indeterminate term of 7 to 21 years’ imprisonment.
*599Ordered that the sentence is modified, as a matter of discretion in the interest of justice, by reducing the indeterminate term from 7 to 21 years’ to 5 to 15 years’ imprisonment; as so modified, the sentence is affirmed.
We find that the sentence is excessive to the extent indicated. Mollen, P. J., Brown, Eiber and Harwood, JJ., concur.